          Case 1:21-cr-10009-NMG Document 21 Filed 04/22/21 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS
CRIMINAL No.
21-10009-NMG
                                      UNITED STATES OF AMERICA
                                                    v.
                                          MARILYN GOLISANO
                                        INTERIM STATUS REPORT
                                              April 22, 2021
DEIN, M.J.
        An Interim Status Conference was scheduled to be held remotely before this court on April 22,

2021 pursuant to the provisions of Local Rule 116.5(a), but with the court’s consent the parties

proceeded by way of a Joint Status Report. Based on that Report, this court enters the following report

and orders to wit:

    1. The defendant is in the process of reviewing the documents produced by the government to
       date.

    2. The government is in the process of producing documents obtained by the Boston Police
       Department. Otherwise, the government does not expect to produce additional discovery
       except in response to specific requests and in accordance with the Local Rules.

    3. The date for filing discovery and/or dispositive motions shall be set at the next status
       conference.

    4. The date for expert disclosures shall be set at the next status conference.

    5. This court finds and concludes, pursuant to the provisions of 18 U.S.C. § 3161(h)(7)(A) and
       Section 5(b)(7)(B) of the Plan for Prompt Disposition of Criminal Cases in the United States
       District Court for the District of Massachusetts (Statement of Time Limits Adopted by the Court
       and Procedures for Implementing Them, Effective December 2008) that the defendant requires
       additional time for the preparation of an effective defense, including time for review of the
       evidence, preparation of motions, and consideration of alternatives concerning how best to
       proceed with this matter, and that the interests of justice outweighs the best interests of the
       public and the defendant for a trial within seventy days of the return of an indictment.
       Accordingly, it is hereby ordered that the Clerk of this Court enter excludable time for the period
       of April 22, 2021 through June 15, 2021, that being the period between the expiration of the last
       order of excludable time and the next status conference.
        Based upon the prior orders of the court dated January 13, 2021, February 24, 2021 and the
        order entered contemporaneously herewith, at the time of the Final Status Conference on June
      Case 1:21-cr-10009-NMG Document 21 Filed 04/22/21 Page 2 of 2



    15, 2021 there will be zero (0) days of non-excludable time under the Speedy Trial Act and
    seventy (70) days will remain under the Speedy Trial Act in which this case must be tried.
6. A Final Status Conference has been scheduled for June 15, 2021 at 10:00 a.m. Counsel for the
   respective parties shall file a Joint Memorandum before the close of business no less than
   THREE business days prior to that Status Conference.
7. It is too early to determine if a trial will be necessary.
                                                 / s / Judith Gail Dein
                                               JUDITH GAIL DEIN
                                               UNITED STATES MAGISTRATE JUDGE




                                                  [2]
